Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – October 21, 2011 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION REPORTS 2 This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. Effective January 1, 2011, Precision Drilling Corporation (“Precision” or the “Corporation”) began reporting its financial results in accordance with International Financial Reporting Standards (“IFRS”).Prior year comparative amounts have been changed to reflect results as if Precision had always prepared its financial results using IFRS. Precision Drilling Corporation reported net earnings of $83 million or $0.29 per diluted share for the three months ended September 30, 2011 compared to net earnings of $56 million or $0.20 per diluted share for the third quarter of 2010.Net earnings and net earnings per diluted share for the quarter include the impact of prior period income taxes, including the previously disclosed income tax settlement with the Canada Revenue Agency (“CRA”) and expected Alberta provincial income tax reassessment, which decreased net earnings and net earnings per diluted share by $26 million and $0.09, respectively.Additionally, Precision recognized a foreign exchange gain that increased net earnings and net earnings per diluted share by $25 million and $0.09, respectively. Revenue for the third quarter of 2011 was $493 million and earnings before finance charges, income taxes, depreciation, amortization and foreign exchange (“EBITDA”) totalled $186 million compared to $359 million and $113 million, respectively, during the comparable period in 2010. The increase in revenue and EBITDA is a result of increased drilling activity, increased pricing and new asset additions over the prior year period. Third quarter 2011 revenue and EBITDA were higher than the second quarter 2011 revenue and EBITDA of $345 million and $93 million, respectively, due to continued strong oilfield service activity across North America and the seasonality of oilfield service in Canada known as spring break-up that takes place during the second quarter.This is a time in Canada where heavy equipment cannot change locations due to road bans and normally occurs in March to June of each year.Although wet weather impaired activity in Canada during the first part of the third quarter, activity levels increased rapidly in August and September. For the nine months ended September 30, 2011, Precision reported net earnings of $165 million or $0.57 per diluted share compared to net earnings of $44 million or $0.15 per diluted share for the same period of 2010.Revenue for the first nine months of 2011 was $1,364 million compared to $994 million for the corresponding period of 2010.EBITDA totalled $465 million for the first nine months of 2011 compared to $290 million for the same period of 2010.Higher activity levels and improved pricing in the Contract Drilling Services and Completion and Production Services segments have led to the period-over-period improvement.Activity for Precision, as measured by drilling utilization days, increased 27% in Canada and 19% in the United States for the first nine months of the year compared with the same period in 2010. 1 Precision recently secured contracts or firm commitments for four additional new build drilling rigs, which, combined with the 38 previously announced new build rigs, brings the 2011 new build program to 42 rigs.Of the 42 rigs, 20 rigs are expected to be deployed to U.S. markets and 22 rigs to the Canadian market.Substantially all the 2011 new build program is expected to be deployed over the next 12 months.Capital expenditures for 2011 are expected to be $880 million with an additional $413 million expected to be carried over to 2012 to complete the 2011 new build program. Precision recently contracted three rigs for operations in Saudi Arabia to work on a long-term basis.These three rigs are from Precision’s existing fleet and are being upgraded by Precision with all three rigs expected to be deployed in the first quarter 2012. Kevin Neveu, Precision’s President and Chief Executive Officer, stated:“I am pleased with our third quarter results, both top line revenue growth and the improved pricing and operating margins Precision’s business groups are achieving.It is most encouraging that customer demand for Precision’s High Performance, High Value services remains strong despite the economic uncertainty we began to experience in the third quarter.I believe it is particularly important to note that the four new build rigs announced today, the three international rig deployments and the eight new builds announced earlier this month were all committed to by our customers over the past three months.These new builds announced this month will be delivered well into 2012 demonstrating a long-term view by our customers on the viability and growth of unconventional oil and natural gas resource development in North America.” “In addition to expanding the North American and international drilling rig fleet this past quarter, Precision made several steps toward achieving its strategic objectives, including enhancing its balance sheet by securing additional long-term debt at attractive rates, expanding its directional drilling service offering through the acquisition of Axis Energy Services and strengthening the vertical integration strategy through the opening of the Houston Technology Center, the headquarters for the rig up, repair, maintenance and training for Precision’s United States operations.Precision continues to see the benefits of vertical integration through higher operating margins and the market enthusiasm for Precision Super Series rigs.” “The Precision designed Super Triple rigs, the ST 1200 and the ST 1500, have proven extremely successful in the North American marketplace and we believe this design has supported the company’s gain of a disproportionate share of the North American new build market.Precision’s ST 1200 was first introduced into the Marcellus in mid-2011 and the success of the design has led to Precision signing contracts for 10 more ST 1200 new builds.The extension of this design led to the development of the ST 1500, which has proven just as successful, accounting for 12 of our 51 contracted new builds since the beginning of 2010." “Additionally, the company is capitalizing on growth opportunities in select international markets where customers value Precision’s High Performance, High Value services.Our deployment of three desert-capable drilling rigs to drill deep gas wells in Saudi Arabia is indicative of the potential for Precision to expand its services in select international markets.The company will continue to look for new opportunities to expand.” “While Precision's Canadian activity was hampered by an extended spring break-up in the beginning of third quarter, activity levels rebounded in the last two months of the quarter and are now approaching levels experienced during this past winter drilling season and recent historical highs for the third quarter.Demand for Precision's services in Canada and the United States is expected to continue the upward trend of the last several quarters as drilling and well servicing activity continues to grow. “Precision continues to see high levels of customer demand in Canada and the United States for additional Super Series rigs and expects this interest could result in additional new build and upgrade rig contracts during the last two months of the year and into 2012.These new build rigs are delivered to customers on a long-term contract basis and at attractive rates of return for Precision.As of October 21, 2011, nine 2011 new build rigs have been delivered and another nine are expected to be delivered by the end of the year with 24 expected to be delivered in 2012.” 2 “Precision has expanded its rig manufacturing capacity to three rigs per month in an effort to meet market demand for Super Series rigs.With today’s announcement, the company has announced 51 Tier 1 new build rigs in the past 15 months.In addition, Precision is utilizing its internal manufacturing capabilities to upgrade up to 20 rigs within its existing fleet during 2011 with approximately 15 of the upgrades consisting of tier upgrades.” "Due to lower turnkey drilling activity and associated revenue, Precision’s average revenue per day in the United States in the third quarter of 2011 was lower than the second quarter of 2011 by $1,060.Absent the turnkey drilling effect in the third quarter, dayrates continued the upward trend of the past several quarters.Precision expects dayrates to continue to increase through the fourth quarter of this year.” “To start the third quarter of 2011, Precision had 84 rigs working in Canada while we ended the quarter with 138.Despite industry labour concerns, Precision was able to effectively staff rigs with well trained crews during the activity ramp up this quarter.Precision expects to be able to continue to effectively staff rigs throughout this winter drilling.” “Precision also continues to see strong demand for services and equipment provided by the Completion and Production Services segment.Precision’s service rig fleet worked 83% more hours during the third quarter of 2011 as compared to the second quarter of 2011, and 14% more hours than the third quarter of 2010.Oil related work, which is more service intensive, is where the vast majority of the service rig hours were achieved during the third quarter of 2011.The segment generated EBITDA of $28 million during the third quarter of 2011, up 68% from last year.This improvement was driven by an increase in average hourly servicing rates as well as strong results from the rentals, and camp and catering divisions.Precision expects the activity levels and financial performance of the Completion and Production Services segment to continue to improve throughout the year and end the year meaningfully above 2010 performance.” “Precision remains well positioned to react to changes in customer spending while remaining ready to seize opportunities to deploy capital at attractive rates of return and to expand our drilling, directional drilling, Completion and Production and international presence during the remainder of 2011 and into 2012”, concluded Mr. Neveu. SELECT FINANCIAL AND OPERATING INFORMATION (Stated in thousands of Canadian dollars, except per share amounts) Three months ended September 30, Nine months ended September 30, % Change % Change Revenue $ EBITDA(1) Net earnings Cash provided by operations ) Capital spending: Upgrade capital expenditures Expansion capital expenditures Proceeds on sale ) Net capital spending Net earningsper share: Basic Diluted Contract drilling rig fleet Drilling rig utilization days: Canada United States International Service rig fleet - - Service rig operating hours (1) See “ADDITIONAL GAAP MEASURES”. 3 FINANCIAL POSITION AND RATIOS (Stated in thousands of Canadian dollars, except ratios) September30, December 31, Working capital $ $ Long-term debt(1) $ $ Total long-term financial liabilities $ $ Total assets $ $ Long-term debt to long-term debt plus equity ratio(1) Net of unamortized debt issue costs. Precision’s average active rig count of 108 rigs in the United States and International for the third quarter of 2011 was up 13 rigs over the same period in 2010 and 4 rigs over the second quarter of 2011.Precision expects its active rig count to modestly increase over the coming months as its new build and upgraded rigs enter the market. In Canada, Precision averaged 114 rigs operating during the third quarter of 2011, up 32 rigs over the same period in 2010 and 68 rigs over the second quarter of 2011.With higher levels of market activity and new build rigs entering the fleet, Precision expects its active rig count during the winter drilling season to surpass levels achieved last winter drilling season. Revenue in the third quarter of 2011 was $134 million higher than the prior year period.The increase was mainly due to a period-over-period increase in rates and drilling utilization days in both Canada and the United States.Revenue in Precision's Contract Drilling Services segment increased by 38% while revenue increased 37% in the Completion and Production Services segment in the third quarter of 2011 compared to the prior year. EBITDA margin (EBITDA as a percentage of revenue) was 38% for the third quarter of 2011 compared to 31% for the same period in 2010.The increase in EBITDA margin was primarily attributable to higher utilization and higher average dayrates in both Canada and the United States in the third quarter of 2011 versus the prior year period.Precision's term contract position with customers, a highly variable operating cost structure and economies achieved through vertical integration of the supply chain continue to support EBITDA margins. To align with the management of the operating divisions, Precision now considers the camp and catering division to be within the Completion and Production Services segment and prior period numbers have been reclassified to reflect this change. In the Contract Drilling Services segment, Precision currently owns 367 contract drilling rigs, including 206 in Canada, 158 in the United States and 3 rigs in international locations.Precision’s Completion and Production Services segment includes 200 service rigs, 20 snubbing units, 83 wastewater treatment units, 81 drilling and base camps and a broad mix of rental equipment. 4 On September 9, 2011 Precision closed the acquisition of Axis Energy Services Holdings Inc. (“Axis”).Axis provides directional drilling and MWD services, primarily in Western Canada and has a 30 job capacity.Axis was formed in 2006 and had approximately 70 employees. As previously disclosed in a news release on September 6, 2011, Precision reached an agreement with the CRA to resolve an income tax reassessment made by the CRA and disputed by Precision.Based on the settlement agreement, Precision received an income tax reassessment from the CRA of $26 million federal tax plus interest of $11 million.The anticipated reassessed total of $37 million is $170 million less than the February 2011 reassessment and will result in a refund of approximately $72 million to Precision.As part of the settlement agreement, Precision has waived all rights to appeal the reassessment.Additionally, Precision anticipates that the CRA settlement should result in an Alberta provincial income tax reassessment and interest charges totalling $13 million for total charges of $50 million. On July 26, 2011 Precision completed an offering of US$400 million aggregate principal 6.50% senior unsecured notes due 2021 in a private placement.Precision is using the net proceeds from the offering to fund its capital expenditure program and for general corporate purposes. Oil prices were higher and natural gas prices were lower during the third quarter of 2011 compared with the year ago period.For the third quarter of 2011, West Texas Intermediate crude oil averaged US$89.59 per barrel, 18% higher when compared to US$75.97 per barrel in the same period in 2010.AECO natural gas spot prices averaged $3.66 per MMBtu, 13% lower than the third quarter 2010 average of $4.21 per MMBtu.In the United States, Henry Hub natural gas spot prices averaged US$4.12 per MMBtu in the third quarter of 2011, a decrease of 4% over the third quarter 2010 average of US$4.28 per MMBtu. Summary for the three months ended September 30, 2011: •Operating earnings were $122 million and 25% of revenue, compared to $58 million and 16% of revenue in the third quarter of 2010. Operating earnings were positively impacted by the increase in activity and rates in the majority of Precision’s operations. •General and administrative expenses were $24 million, in line with the third quarter of 2010.Increased costs associated with higher activity were offset by lower incentive compensation costs tied to the price of Precision’s common shares. •Finance charges were $34 million, an increase of $12 million from the third quarter of 2010.The increase was due to $15 million of interest expense associated with the CRA income tax settlement and expected Alberta provincial income tax reassessment and higher debt levels during the period offset by the third quarter of 2010 which included finance charges of $7 million relating to higher amortization of debt issue costs. •Funds provided by operations in the third quarter of 2011 were $73 million, a decrease of $54 million from the prior year comparative quarter of $127 million.The decrease was due to the current period re-characterization of the February 2011 CRA cash payment of $108 million from an investment activity on the statement of cash flow to an operating activity with the agreed to settlement partially offset by stronger operating results. •In November 2010 and again in August 2011 with the new 6.5% senior unsecured notes, Precision has designated its U.S. dollar denominated long-term debt as a hedge against its net investment in its United States operations.As a result, for the first nine months of 2011 the gain on translation of the U.S. denominated long-term debt is recognized in comprehensive income while in the comparative period it was recognized as an expense in the period.During the third quarter, the Canadian dollar weakened in relation to the U.S. dollar giving rise to a foreign exchange gain of $34 million on the net U.S. dollar denominated monetary position held in the Canadian based operations. 5 •Capital expenditures for the purchase of property, plant and equipment were $220 million in the third quarter, an increase of $184 million over the same period in 2010.Capital spending for the third quarter of 2011 included $137 million for expansion capital and $83 million for the maintenance and upgrade of existing assets. •Average revenue per utilization day for contract drilling rigs increased in the third quarter of 2011 to US$21,020 from the prior year third quarter of US$18,914 in the United States and increased in Canada to $17,615 in the third quarter of 2011 from $15,686 for the third quarter of 2010. The increase in revenue rates for the third quarter in Canada and the United States reflects a greater proportion of Tier 1 and Tier 2 rigs working and the pricing leverage of higher overall industry utilization compared to the prior year quarter.In Canada, for the third quarter of 2011, 35% of Precision’s utilization days were achieved from drilling rigs working under term contracts compared to 31% in the 2010 comparative period.In the United States, for the third quarter of 2011, 79% of Precision’s utilization days were generated from rigs working under term contracts compared to 57% in the 2010 comparative period.Turnkey revenue for the third quarter of 2011 was US$7 million compared with US$15 million in 2010.Within Precision’s Completion and Production Services segment, average hourly rates for service rigs were $678 in the third quarter of 2011 compared to $605 in the third quarter of 2010. •Average operating costs per utilization day for drilling rigs increased in the third quarter of 2011 to US$12,467 from the prior year third quarter of US$12,429 in the United States and increased from $8,303 in 2010 to $8,922 in Canada. The cost increase in the United States was primarily due to a labour rate increase that became effective in December 2010 partially offset by 2011 cost control initiatives.The cost increase in Canada was primarily due to a labour rate increase that became effective in the fourth quarter of 2010 and higher repairs and maintenance costs in preparation for an expected busy winter drilling season.Within Precision’s Completion and Production Services segment, average hourly operating costs for service rigs increased to $484 in the third quarter of 2011 as compared to $439 in the third quarter of 2010 primarily due to a labour rate increase and higher maintenance costs to prepare for increased activity.Typically, labour rate increases are recovered in dayrate increases. Summary for the nine months ended September 30, 2011: •Revenue for the first nine months of 2011 was $1,364 million an increase of 37% over the 2010 period. •Operating earnings were $285 million, an increase of $146 million or 105% over 2010.Operating earnings were 21% of revenue in 2011 compared to 14% in 2010. •General and administrative costs were $89 million, an increase of $16 million over the first nine months of 2010 primarily because of the increased accruals for stock-based compensation in 2011. •Finance charges were $93 million, a decrease of $10 million from the first nine months 2010 due to lower interest costs and lower amortization of debt issue costs partially offset by interest expense associated with the CRA income tax settlement and expected Alberta provincial income tax reassessment.During 2011 Precision refinanced $175 million 10% senior unsecured notes resulting in a charge of $27 million for the make-whole premium while 2010 includes a loss on settlement of debt facilities of $25 million. •Funds provided by operations for the nine months of 2011 were $336 million, an increase of $66 million from the prior year comparative quarter of $270 million.The increase was due to stronger operating results compared to the prior year period partially offset by the February 2011 CRA cash payment of $108 million and the re-characterization of this amount in the statement of cash flow. 6 •Capital expenditures for the purchase of property, plant and equipment were $398 million in the first nine months of 2011, an increase of $333 million over the same period in 2010.Capital spending for 2011 to date included $234 million for expansion capital and $164 million for the maintenance and upgrade of existing assets. OUTLOOK Precision has a strong portfolio of long-term customer contracts that provides a base level of activity and revenue.Precision expects to have an average of approximately 130 rigs committed under term contracts in North America in the fourth quarter of 2011, an average of 114 rigs contracted for the first quarter of 2012 and 96 for the second quarter of 2012.In Canada, term contracted rigs normally generate 250 utilization days per rig year due to the seasonal nature of well access, whereas in the United States they generate about 365 utilization days per rig year in most regions. For 2011, based on current drilling rig contracts, Precision expects to average 44 rigs in Canada under term contract and, 78 in the United States and internationally.For 2012, Precision currently has term contracts in place for an average of 89 rigs, with 47 in Canada and 42 in the United States and internationally.Since the second quarter 2011 earnings release, Precision has added term contracts that increased the average for 2011 from 116 rigs to 123 rigs working under term contract and from 67 to 89 rigs under term contract for 2012. Capital expenditures are expected to be approximately $880 million for 2011, of which $398 million was expended during the first nine months of 2011.The 2011 total includes $144 million for sustaining and infrastructure expenditures and is based upon currently anticipated activity levels for 2011. Additionally, $508 million is slated for expansion capital and includes the cost to complete the drilling rigs from the 2010 new build rig program and a portion of the new build rigs for 2011. The total capital expenditures also include an estimated $228 million to upgrade 15 to 20 rigs in 2011 and to purchase long lead time items for the Corporation’s capital inventory. These long lead time items include top drives, masts and engines, that can be used for North American or international new build rig opportunities and rig tier upgrades. Precision expects that the $880 million will be split $790 million for the Contract Drilling segment and $90 million for the Completion and Production Services segment.An additional $413 million of capital expenditures is expected to carry forward to 2012 to complete the 2011 new build rig program. Demand remains very strong for additional Tier 1 Super Series rigs for both Canada and the United States.Precision believes that customer demand, specifically for those operating in the Bakken, Eagle Ford, West Texas, Niobrara , Marcellus and Utica, will result in additional new build rig opportunities.Oil and liquids rich plays in Canada, such as the Cardium, Viking, Duvernay and heavy oil, will also provide additional opportunities for new build rigs.Precision continues to see attractive opportunities to upgrade lower tier rigs in both Canada and the United States. To date in 2011, there has been substantially higher drilling activity in Canada and the United States than in the prior year. Precision believes that oil and liquids rich natural gas directed drilling will continue to drive Tier 1 and Tier 2 rig counts higher in North America.Precision believes the vast majority of oil and liquids plays are economic at oil prices below those experienced over the past 12 months.According to industry sources, as at October 14, 2011, the United States active land drilling rig count was up about 21% from the same point in the prior year while the Canadian drilling rig count had also increased about 21%.With the period-over-period improvements in rig utilization, there have been recent improvements in spot market dayrates charged to customers in both Canada and in the United States.The dayrate improvement trend witnessed over the past several quarters is expected to continue through the fourth quarter of this year. 7 Natural gas production in the United States has remained strong despite reduced drilling activity over the past two years.The United States natural gas storage levels as at October ­­7, 2011 were 2% above the five-year average and 2% below storage levels of a year ago.This also strongly influences Canadian activity since Canada exports a significant portion of its natural gas production to the United States. The increase in oil and liquids rich natural gas drilling in areas like the West Texas, Bakken and Eagle Ford has resulted in the United States oil rig count as at October 14, 2011 to be 55% higher than it was a year ago.Precision has more equipment working in oil related plays than at any time in the last 20 years, while approximately 30% of Precision’s active rig count is drilling for natural gas targets. With high storage levels, consistent production and the view that North America has an oversupply of natural gas, natural gas prices have remained at relatively low levels.To date, customer changes in natural gas drilling plans are reflected in a decline in the rig count targeting dry gas plays.If low natural gas prices continue, Precision and the North American drilling industry could see a further reduction in demand for natural gas drilling.With the current demand for oil and liquids rich natural gas drilling, Precision believes further reductions in natural gas directed drilling would continue to be mostly offset by increases in oil and liquids rich natural gas drilling. Precision is encouraged by the recent strong activity levels in our business and is excited about the first half of 2012, which we believe represents an opportunity to demonstrate our value to customers by providing High Performance, High Value services that deliver low customer well costs and strong margins to Precision. SEGMENTED FINANCIAL RESULTS To align with the management of the operating divisions, Precision now considers the camp and catering division to be within the Completion and Production Services segment.Precision views its corporate segment as a support function that provides assistance to more than one segment.Beginning with the first quarter of 2011 Precision has included United States based corporate costs, previously included in Contract Drilling Services, in the Corporate and Other segment.Prior period numbers have been restated to reflect these changes.Precision’s operations are reported in two segments; the Contract Drilling Services segment which includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment which includes the service rig, snubbing, rental, camp and catering and wastewater treatment divisions. Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars) % Change % Change Revenue: Contract Drilling Services $ Completion and Production Services Inter-segment eliminations ) $ EBITDA(1) Contract Drilling Services $ Completion and Production Services Corporate and Other ) $ (1) See “ADDITIONAL GAAP MEASURES”. 8 SEGMENT REVIEW OF CONTRACT DRILLING SERVICES (Stated in thousands of Canadian Three months ended September 30, Nine months ended September 30, dollars, except where noted) % Change % Change Revenue $ Expenses: Operating General and administrative ) ) EBITDA (1) Depreciation Operating earnings(1) $ Operating earnings as a percentage of revenue % Drilling rig revenue per utilization day in Canada $ Drilling rig revenue per utilization day in the United States(2) US$ US$ 11.1 US$ US$ 13.4 (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days and lump sum payouts. Three months ended September 30, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 51
